DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 02/28/2022 has been considered.
Claims 1-7 and 21-34 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 02/28/2022, has been entered. Claim 25 is currently amended and Examiner notes that claim 25 is labeled “previously presented” but recites new amendments to the claim. Claims 8-20 have been cancelled. Claims 28-34 have been newly added.
Interview Request
	Examiner reached out to Applicant via phone as well as via emails in order to discuss an Examiner’s amendment in order to allow claim 25 and its dependents but did not receive a reply. Applicant is encouraged to set up an interview or AFCP 2.0 in order to discuss potential Examiner’s Amendments.
Claim Objections
	The Claim Objections have been maintained as Applicant has not amended the claims to address the objection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25-27 and 32-34 are objected to because of the following informalities:  
-Claim 25 reads “…by running the user state data through a selection forecasting model by us of machine learning as being trained…” but should likely read “…by running the user state data through a selection forecasting model by use of machine learning as being trained…”
Claims 26-27 inherit the deficiencies noted in claim 25 and are therefore objected to on the same basis.
-Claim 32 reads “…by running the user state data through a selection forecasting model by us of machine learning as being trained…” but should likely read “…by running the user state data through a selection forecasting model by use of machine learning as being trained…”
Claims 33-34 inherit the deficiencies noted in claim 32 and are therefore objected to on the same basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “…and wherein the request including the selection criteria is sent from a user device of the user to the electronic menu system….” It is unclear to one of ordinary skill in the art whether “a user device of the user” is the same device as the “personal device of the user.” Is “a user device of the user” intended to be “the personal device of the user?” Is “a user device of the user” intended to be a newly introduced device? For the purpose of this examination, Examiner interprets “a user device of the user” as “the personal device of the user.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 22, and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7, 22, and 28-31 are directed to a process. As such, claims 1-7, 22, and 28-31 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance.
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
-ascertaining a user state of a user based on user state data, wherein the user is being provided with a cognitive menu selection service for an eatery by use of a menu system; 
-determining selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining; 
-obtaining from the menu system, the one or more items from the menus of the eatery, based on sending the request to the menu system, wherein the one or more items correspond to the selection criteria in the request; and 
-presenting the one or more items from the obtaining to the user.
The above limitations recite the concept of recommending menu items based on the state of a user. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claim 1 recites an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements of one or more processor, an electronic menu system, a customized virtual reality interface, and a personal device of the user. Although additional elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claim 1 merely recites a commonplace business method (i.e. recommending menu items based on the state of a user) being applied on a general purpose computer (as supported by Applicant’s specification – “which is operational with numerous other general purpose or special purpose computing system environments or configurations”). See MPEP 2106.05(f). Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claim 1 specifying that the abstract idea of recommending menu items based on the state of a user being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).

Since claim 1 recites an abstract idea and fail to integrate the abstract idea into a practical application, claim 1 is “directed to” an abstract idea (Step 2A: YES).

Returning to representative claim 1, representative claim 1 recites additional elements of one or more processor, an electronic menu system, a customized virtual reality interface, and a personal device of the user. Similar to the discussion above with respect to Prong Two of Step 2A, although additional elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claim 1 specifying that the abstract idea of recommending menu items based on the state of a user being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Even when considered as an ordered combination, the additional limitations of claim 1 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-7, 22 and 28-31, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-7, 22 and 28-31 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 3-4, 7, 22, and 28 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2, 5-6, and 29-31 recite the additional elements of biometric sensors, the personal device, a blockchain system, a user device, the electronic menu system being remote from the user device, and the electronic menu system being remote from the personal device, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-7, 22 and 28-31 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-7, 22 and 28-31 are “directed to” an abstract idea. Similar to the discussion above with respect to independent claim 1, dependent claims 2-7, 22 and 28-31, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. Accordingly, under the Alice/Mayo test, claims 2-7, 22 and 28-31 are ineligible. Accordingly, under the Alice/Mayo test, claims 1-7, 22, and 28-31 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 22 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapela et al. (US 2018/0190375 A1), as previously cited and hereinafter Chapela.
Regarding claim 1, Chapela discloses a computer implemented method (i.e. abstract), comprising: 
-ascertaining, by one or more processor, a user state of a user based on user state data, wherein the user is being provided with a cognitive menu selection service for an eatery by use of an electronic menu system (Chapela, see at least: [0057], [0126], [0053], and [0119] - “the passive and active feedback system 108 collects information from external sensors 118 from sensors such as wearables (e.g., smart glasses, watches, etc.) [i.e. user state data gathered from a personal device of the user]” and “the adherence score [i.e. ascertaining a user state of a user] will have multiple inputs to generate the score. Inputs considered include…sensor data [i.e. based on user state data]…The result is an adaptive adherence score that changes based on what a user is doing, eating or drinking, as well their mood, stress or current biomarker levels” and “the contextual filtering and adherence scoring system 106 [i.e. by use of an electronic menu system] can use specific techniques to examine menus [i.e. for an eatery]…the contextual filtering and adherence scoring system 106 can select appropriate meals [i.e. wherein the user is being provided with a cognitive menu selection service for an eatery] or activities for the user based on their goals and personalized program” and “computer system 1 includes a processor or multiple processor(s)”); 
-determining, by the one or more processor, selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining (Chapela, see at least: [0126], [0125], [0146], and [0119] - “the adherence score will have multiple inputs to generate the score. Inputs considered include…sensor data…All these data points and streams are translated into a standard list of optimal activities, ingredients, nutrients and products [i.e. determining selection criteria for the user], which in turn are prioritized based on optimal time lapse, periodicity, quantity and sequence…The result is an adaptive adherence score that changes based on what a user is doing, eating or drinking, as well their mood, stress or current biomarker levels. For example, a user's adherence score for the same meal, two nights in a row could change dramatically based on how well he slept, how much exercise he did, what he had for breakfast or his current blood sugar levels [i.e. wherein the selection criteria correspond to the user state from the ascertaining]” and “Each menu item [i.e. on one or more items from menus of the eatery], product, recipe or activity is compared to the users personalized program and an adherence score is calculated” and “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content from a mobile device camera. For example, a user can hold their phone up to a menu (target food or beverage content) at a restaurant [i.e. on one or more items from menus of the eatery in a request]” and “computer system 1 includes a processor or multiple processor(s)” Examiner notes the image, video stream and/or contextual data of a target food or beverage content is the request); 
-obtaining, by the one or more processor, from the electronic menu system, the one or more items from the menus of the eatery, based on sending the request to the electronic menu system, wherein the one or more items correspond to the selection criteria in the request (Chapela, see at least: [0129], [0146], [0113], and [0119] - “FIG. 3 illustrates a mixed or augmented reality interface. This interface is created by obtaining a video or image of a menu 302 of a restaurant [i.e. based on sending the request to the electronic menu system]…The contextual filtering and adherence scoring system may also derive the menu from its database, taking into account geo-location and temporal elements. The contextual filtering and adherence scoring system 106 [i.e. from the electronic menu system] will compare these menu items to the knowledge base and suggest menu items [i.e. obtaining the one or more items from the menus of the eatery] in accordance with the user's adaptive plan” and “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content [i.e. wherein the one or more items correspond to the selection criteria in the request] from a mobile device camera” and “the contextual filtering and adherence scoring system 106…adapts the plan according to the relevant contextual information such as the location, previous food, previous activity, current mood and stress level, sensor data [i.e. the selection criteria in the request]” and “computer system 1 includes a processor or multiple processor(s)” Examiner notes that the contextual data that is received in the request includes the sensor data); and 
-presenting, by the one or more processor, the one or more items from the obtaining to the user, by use of a customized virtual reality interface on a personal device of the user (Chapela, see at least: [0129], [0131], [0014], and [0119] - “FIG. 3 illustrates a mixed or augmented reality interface. This interface is created by obtaining a video or image of a menu 302 of a restaurant [i.e. from the obtaining]” and “the menu 302 has an AR overlay that highlights a menu item 304 [i.e. presenting the one or more items from the obtaining to the user, by use of a customized virtual reality interface] with a very low adherence score of 17% and draws lines over the menu item 304. Conversely, the system calculates that item 306 has a relatively high adherence score. Other items are also scored to enable the user to select from the many options available. Additional AR GUI examples are illustrated in FIGS. 8A-B” and “FIG. 3 illustrates an example AR overlay on a mobile device [i.e. on a personal device of the user]” and “computer system 1 includes a processor or multiple processor(s)”).
      
Regarding claim 3, Chapela discloses the method of claim 1. Chapela further discloses:
            -wherein the user state data are selected from the group consisting of a blood pressure, a heartbeat rate, a body temperature, the level of perspiration, the voice stress level, the blood sugar level, brainwaves, stress-related hormones, calorie consumption, and muscle bio signals indicating levels of physical activity (Chapela, see at least: [0057] - “the passive and active feedback system 108 collects information from external sensors 118 from sensors such as wearables (e.g., smart glasses, watches, etc.), sleep sensors, blood pressure monitors, glucose monitors and insulin pumps, blood pressure sensors, respiration monitors, pulse oximeters, heart rate meters, and so forth [i.e. the user state data are selected from the group consisting of a blood pressure, a heartbeat rate, a body temperature, the level of perspiration, the voice stress level, the blood sugar level, brainwaves, stress-related hormones, calorie consumption, and muscle bio signals indicating levels of physical activity]”).

  	Regarding claim 4, Chapela discloses the method of claim 1. Chapela further discloses:
           -the ascertaining comprising: 
                        -collecting the user state data by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user (Chapela, see at least: [0051] and [0132] - “An example method for collecting user information [i.e. the ascertaining comprising collecting the user state data by reading inputs from preconfigured data sources for dietary preferences] comprises the use of a chatbot that is programmed to interact with a user to request diet preferences and health conditions, as well as a target goal(s)” and “it may be necessary to prioritize dietary suggestions that will result in blood pressure or blood sugar stabilization over personal food preferences or other similar preferences like vegetarian or vegan [i.e. restrictions for the user]”); and 
                        -identifying the user state corresponding to the user state data from the collecting (Chapela, see at least: [0049] - “personalized program generation system 104 can utilize ruleset stacking to create a converging solution for a set of dietary considerations or limitations for a user [i.e. identifying the user state]. For example, if a user has dietary considerations of being a vegetarian, as well as being on a reduced-salt diet. The user also does not like certain gluten products. The personalized program generation system 104 can overlap these diets for a single user [i.e. corresponding to the user state data from the collecting]”).

		Regarding claim 22, Chapela discloses the method of claim 1. Chapela further discloses:
		-wherein the user is modeled as an individual or a member of a group in the selection forecasting model, wherein the user is modeled as individual for personal preferences, dietary habits, restraints, and interests of the user, and wherein the user is modeled as a member of a group when similar dietary interest, concerns, and restrictions are shared amongst all members of the group for fitness goals, culture, or medical conditions (Chapela, see at least: [0011], [0048], and [0010] - “The method can include generating a merged program or dietary plan for the user or a group of users [i.e. the user is modeled as an individual or a member of a group] based on multiple applied rulesets for the user or the user and additional users that also have individual ruleset based programs” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information [i.e. wherein the user is modeled as a member of a group when similar dietary interest, concerns, and restrictions are shared amongst all members of the group]. Thus, the user is not only analyzed in context of their own personal goals and personal information [i.e. wherein the user is modeled as individual], but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals [i.e. for fitness goals, culture, or medical conditions]” and  “personalized plan is created from any combination of personal goals, diet, program selection, preferences, restrictions [i.e. modeled as individual for personal preferences, dietary habits, restraints, and interests of the user]”).

Regarding claim 28, Chapela discloses the method of claim 1. Chapela further discloses:
-wherein the selection criteria is determined by analysis of the user state data (Chapela, see at least: [0126] - “the adherence score will have multiple inputs to generate the score. Inputs considered include…sensor data…All these data points and streams are translated into a standard list of optimal activities, ingredients, nutrients and products [i.e. the selection criteria], which in turn are prioritized based on optimal time lapse, periodicity, quantity and sequence…The result is an adaptive adherence score that changes based on what a user is doing, eating or drinking, as well their mood, stress or current biomarker levels. For example, a user's adherence score for the same meal, two nights in a row could change dramatically based on how well he slept, how much exercise he did, what he had for breakfast or his current blood sugar levels [i.e. wherein the selection criteria is determined by analysis of the user state data]”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chapela, in view of Tietzen et al. (US 2018/0276710 A1), as previously cited and hereinafter Tietzen.
		Regarding claim 2, Chapela discloses the method of claim 1. Chapela further discloses:
		-the ascertaining comprising: 
		-collecting the user state data by reading inputs from biometric sensors on the personal device of the user (Chapela, see at least: [0057] - “the passive and active feedback system 108 collects information from external sensors 118 from sensors such as wearables (e.g., smart glasses, watches, etc.), sleep sensors, blood pressure monitors, glucose monitors and insulin pumps, blood pressure sensors, respiration monitors, pulse oximeters, heart rate meters, and so forth”); 
		-analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model with previous user state data as training data (Chapela, see at least: [0048] - “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning or big data [i.e. wherein the selection forecasting model is a machine learning model] that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information. Thus, the user is not only analyzed in context of their own personal goals and personal information [i.e. analyzing the user state data], but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals… the multivariate causation engine it also includes any type of data streams or log data [i.e. previous user state data as training data] to derive or infer new rules based on the sequences and patterns found [i.e. analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state]. The sequence or log data can include, but is not limited to sensors [i.e. the user state data from collecting]”); and 
		-identifying the user state corresponding to the user state data in the selection forecasting model (Chapela, see at least: [0058] and  [0048] - “The multivariate causation system 110  [i.e. in the selection forecasting model] uses the specific information known about the user and those users who are similar in one way or another (goals, biometrics, biomarkers, genetics, demographics, lifestyle, and so forth), as well as feedback from the external sensors 118 to selectively modify how a user's diet is prioritized and potentially if rule sets are adjusted for the user. For example, as different users progress towards a goal, their passive and active feedback is analyzed by the multivariate causation system 110 that determines what has worked [i.e. identifying the user state corresponding to the user state data]” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data”).

		Chapela does not explicitly disclose the selection forecasting model being a machine learning model with previous transactions as training data.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of a selection forecasting model being a machine learning model with previous transactions as training data (Tietzen, see at least: [0084] and [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. the selection forecasting model with previous transactions as training data]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. selection forecasting model is a machine learning model]”). This known technique is applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
		It would have been recognized that applying the known techniques of a selection forecasting model being a machine learning model with previous transactions as training data, as taught by Tietzen, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a selection forecasting model being a machine learning model with previous transactions as training data, as taught by Tietzen, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).

		Regarding claim 5, Chapela discloses the method of claim 1. 
		Chapela does not explicitly disclose receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; and generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order.
		Tietzen, however, teaches receiving selection data by the user amongst the one or more items from the presenting (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. receiving selection data by the user amongst the one or more items from the presenting]);
		sending the selection data to the electronic menu system to place an order from the eatery (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. sending the selection data to the electronic menu system to place an order from the eatery]); and 
		generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order (Tietzen, see at least: [0908] and  [0418] - “a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain [i.e. generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system]” and “if a cardholder's historical transaction data indicates that the customer has patronized a restaurant once a week and does not return the following week after a negative emotion was detected [i.e. wherein the user transaction record includes the user state data, the selection data, and the order], the processor(s) may be configured to generate or recommend an incentive once it detects the break in the historical transaction trend”).
		It would have been obvious to one of ordinary skill in the art to include in the method as taught by Chapela, receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; and generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order, as taught by Tietzen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chapela, to include the teachings of Tietzen, in order to improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).

		Regarding claim 6, Chapela in view of Tietzen teaches the method of claim 5. Chapela further discloses:
		-the ascertaining comprising: 
		-collecting the user state data by reading inputs from biometric sensors on the personal device of the user and by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user (Chapela, see at least: [0057], [0051], and [0132] - “the passive and active feedback system 108 collects information from external sensors 118 from sensors such as wearables (e.g., smart glasses, watches, etc.) [i.e. collecting the user state data by reading inputs from biometric sensors on the personal device of the user], sleep sensors, blood pressure monitors, glucose monitors and insulin pumps, blood pressure sensors, respiration monitors, pulse oximeters, heart rate meters, and so forth” and “An example method for collecting user information [i.e. the ascertaining comprising collecting the user state data by reading inputs from preconfigured data sources for dietary preferences] comprises the use of a chatbot that is programmed to interact with a user to request diet preferences and health conditions, as well as a target goal(s)” and “it may be necessary to prioritize dietary suggestions that will result in blood pressure or blood sugar stabilization over personal food preferences or other similar preferences like vegetarian or vegan [i.e. restrictions for the user]”);
		-analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model with previous user state data as training data (Chapela, see at least: [0048] - “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning or big data [i.e. wherein the selection forecasting model is a machine learning model] that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information. Thus, the user is not only analyzed in context of their own personal goals and personal information [i.e. analyzing the user state data], but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals…the multivariate causation engine it also includes any type of data streams or log data [i.e. previous user state data as training data] to derive or infer new rules based on the sequences and patterns found [i.e. analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state]. The sequence or log data can include, but is not limited to sensors [i.e. the user state data from collecting]”); and 
		-END820161675US01Page 38 of 46identifying the user state corresponding to the user state data in the selection forecasting model (Chapela, see at least: [0058] and [0048] - “The multivariate causation system 110  [i.e. in the selection forecasting model] uses the specific information known about the user and those users who are similar in one way or another (goals, biometrics, biomarkers, genetics, demographics, lifestyle, and so forth), as well as feedback from the external sensors 118 to selectively modify how a user's diet is prioritized and potentially if rule sets are adjusted for the user. For example, as different users progress towards a goal, their passive and active feedback is analyzed by the multivariate causation system 110 that determines what has worked [i.e. identifying the user state corresponding to the user state data]” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data”).
Tietzen further teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including a selection forecasting model being a machine learning model with previous transactions as training data (Tietzen, see at least: [0084] and  [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. the selection forecasting model with previous transactions]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. selection forecasting model is a machine learning model]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chapela with Tietzen for the reasons identified above with respect to claim 5.

		Regarding claim 7, Chapela in view of Tietzen teaches the method of claim 6. Chapela further discloses:
		-updating the selection forecasting model with the user state data and the selection data to train the selection criteria for future instances of the cognitive menu selection service (Chapela, see at least: [0058] and [0048] - “The multivariate causation system 110  [i.e. in the selection forecasting model] uses the specific information known about the user and those users who are similar in one way or another (goals, biometrics, biomarkers, genetics, demographics, lifestyle, and so forth), as well as feedback from the external sensors 118 [i.e. with the user state data and the selection data] to selectively modify how a user's diet is prioritized and potentially if rule sets are adjusted for the user [i.e. updating the selection forecasting model]. For example, as different users progress towards a goal, their passive and active feedback is analyzed by the multivariate causation system 110 that determines what has worked [i.e. to train the selection criteria for future instances of the cognitive menu selection service]” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data”).
		Tietzen further teaches updating the selection forecasting model with the selection data, and the user transaction record for the order (Tietzen, see at least: [0084] and [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. with the selection data, and the user transaction record for the order]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning [i.e. updating the selection forecasting model] to identify a behavior pattern for a cardholder”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chapela with Tietzen for the reasons identified above with respect to claim 6.

		Regarding claim 21, Chapela discloses the method of claim 1. Chapela further discloses:
		-training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for dietary preferences and restrictions for END820161675US01-6-the user (Chapela, see at least: [0048], [0051], and [0132] - “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning or big data [i.e. wherein the selection forecasting model is a machine learning model] that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information. Thus, the user is not only analyzed in context of their own personal goals and personal information [i.e. and inputs from preconfigured data sources for dietary preferences and restrictions for END820161675US01-6-the user], but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals…the multivariate causation engine it also includes any type of data streams or log data [i.e. a machine learning model based on training data including previous user state data of the user] to derive or infer new rules based on the sequences and patterns found. The sequence or log data can include, but is not limited to sensors [i.e. wherein the user state data include inputs from biometric sensors on the personal device of the user]” and “An example method for collecting user information comprises the use of a chatbot that is programmed to interact with a user to request diet preferences [i.e. preconfigured data sources for dietary preferences] and health conditions, as well as a target goal(s)” and “it may be necessary to prioritize dietary suggestions that will result in blood pressure or blood sugar stabilization over personal food preferences or other similar preferences like vegetarian or vegan [i.e. and restrictions for END820161675US01-6-the user]”);
-train the selection criteria for future instances of the cognitive menu selection service (Chapela, see at least: [0058] and [0048] - “The multivariate causation system 110  [i.e. in the selection forecasting model] uses the specific information known about the user and those users who are similar in one way or another (goals, biometrics, biomarkers, genetics, demographics, lifestyle, and so forth), as well as feedback from the external sensors 118 to selectively modify how a user's diet is prioritized and potentially if rule sets are adjusted for the user. For example, as different users progress towards a goal, their passive and active feedback is analyzed by the multivariate causation system 110 that determines what has worked [i.e. to train the selection criteria for future instances of the cognitive menu selection service]” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data”). 

Chapela does not explicitly disclose training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user; receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order; updating the transaction history of the user with the user transaction record; and iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user (Tietzen, see at least: [0084], [0148], and [0429] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs [i.e. based on training data], such as age, income, and transactional history [i.e. including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from preconfigured data sources for the user]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. wherein the selection forecasting model is a machine learning model]” and “the processors can compile a database of facial images from with member profiles associated with a particular persona. The processors may be configured to train a neural network or identify facial features which may correspond to a particular persona [i.e. training a selection forecasting model that associates the user state data with the user state, wherein the user state data include inputs from biometric sensors on the personal device of the user]”);
receiving selection data by the user amongst the one or more items from the presenting (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. receiving selection data by the user amongst the one or more items from the presenting]);
sending the selection data to the electronic menu system to place an order from the eatery (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. sending the selection data to the electronic menu system to place an order from the eatery]);
generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order (Tietzen, see at least: [0908] and  [0418] - “a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain [i.e. generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system]” and “if a cardholder's historical transaction data indicates that the customer has patronized a restaurant once a week and does not return the following week after a negative emotion was detected [i.e. wherein the user transaction record includes the user state data, the selection data, and the order], the processor(s) may be configured to generate or recommend an incentive once it detects the break in the historical transaction trend”);
updating the transaction history of the user with the user transaction record (Tietzen, see at least: [0285] - “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. updating the transaction history of the user] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary. Upon discovery of a new customer, customer profiler 602 may analyze available historic data (e.g., historic transaction data or cardholder data, including data from a financial card application) to classify that customer into initial profile categories, and then update these initial categories upon receipt of new data [i.e. of the user with the user transaction record]”); and
the known technique of iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances (Tietzen, see at least: [0084] and [0285] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. with the user transaction record, the user state data, and the selection data]” and “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. iterating the training of the selection forecasting model with the user transaction record from the updating] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary [i.e. to thereby train the selection criteria for future instances]”). These known techniques are applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
It would have been recognized that applying the known techniques of training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user; and iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances, as taught by Tietzen, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user; and iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances, as taught by Tietzen, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the method as taught by Chapela, receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order; and updating the transaction history of the user with the user transaction record, as taught by Tietzen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chapela, to include the teachings of Tietzen, in order to improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chapela, in view of He et al. (US 2020/0034916 A1), as previously cited and hereinafter He, in further view of Akutagawa et al. (US 2015/0248651 A1), as previously cited and hereinafter Akutagawa.
		Regarding claim 23, Chapela discloses the method of claim 1. Chapela further discloses:
-presenting, by the personal device of the user, the one or more item in the electronic menu system, including nutritional facts, respectively corresponding to the one or more item, and augmented reality (AR) presentation (Chapela, see at least: [0163] and [0131] - “Each overlay of an item [i.e. [presenting] by the personal device of the user the one or more item in the electronic menu system] can be augmented with additional information. For example, an icon 806 if selected can provide the user with additional information about the selected item. This could include a warning, the adherence score, information about the item such as nutritional facts [i.e. including nutritional facts, respectively corresponding to the one or more item]” and “the menu 302 has an AR overlay [i.e. augmented reality (AR) presentation] that highlights a menu item 304…Additional AR GUI examples are illustrated in FIGS. 8A-B”).
Chapela does not explicitly disclose playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation.
He, however, teaches an order processing system (i.e. abstract), including the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system (He, see at least: [0095], [0091] and Fig. 5 “a video superimposition [i.e. a presentation clip] may be performed with an augmented reality technology to display the real-time image in the background video image. This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared. As such, the user experience may be greatly improved. As shown in FIG. 5, during waiting for all dishes in the menu [i.e. associated with one or more item in an electronic menu system], the user can appreciate a process of preparing dishes by a chef displayed in the client [i.e. playing by the personal device of the user]” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. a presentation clip including audio and video]”),
wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item (He, see at least: [0095], [0091] and Fig. 5 - “a video superimposition may be performed with an augmented reality technology to display the real-time image in the background video image [i.e. the presentation clip].  This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared [i.e. includes ingredients and flavor respectively corresponding to the one or more item.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes [i.e. presentation clip includes sound effects applicable to the one or more item] by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. the audio of the presentation clip includes sound effects]” Examiner notes that while watching the chef prepare the dish the user sees which ingredients and spices are added to a dish [i.e. presentation clip includes ingredients and flavor]), and
wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation (He, see at least: [0095], [0091] and Fig. 5 - “a video superimposition [i.e. the presentation clip in the electronic menu system includes a certain holographic presentation] may be performed with an augmented reality technology [i.e. for any personal devices that supports multidimensional augmented reality (AR) presentation] to display the real-time image in the background video image.  This allows the user to view the process of preparing the ordered item [i.e. includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user] while waiting for the order to be completely prepared.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. with audio]” indicates the preparation being done on the table with table settings). This known technique is applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to an order processing system.
It would have been recognized that applying the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the user experience to be enhanced visually and acoustically (see He, [0091]).
Chapela in view of He does not explicitly disclose the presentation clip including an aroma of the dish with audio for any personal devices.
Akutagawa, however, teaches recommending a specific cuisine or meal (i.e. [0068]), including the known technique of a presentation clip including an aroma of the dish with audio for any personal devices (Akutagawa, see at least: [0068] - “content (e.g., images/videos/smells/text/audio) [i.e. the presentation clip includes an aroma of the dish with audio] is shown/provided to a user (e.g., on the user's smart phone or another device) [i.e. for any personal devices]”). This known technique is applicable to the method of Chapela in view of He as they both share characteristics and capabilities, namely, they are directed to recommending a specific cuisine or meal.
It would have been recognized that applying the known techniques of a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, to the teachings Chapela in view of He, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, into the method of Chapela in view of He would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow patterns to be detected and used to learn and determine patterns that relate to a type of craving (see Akutagawa, [0068]).

Claims 24-27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chapela, in view of Tietzen, in further view of He, in further view of Akutagawa.
		Regarding claim 24, Chapela discloses the method of claim 1. Chapela further discloses:
		-training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for dietary preferences and restrictions for the user (Chapela, see at least: [0048], [0051], and [0132] - “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning or big data [i.e. wherein the selection forecasting model is a machine learning model] that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information. Thus, the user is not only analyzed in context of their own personal goals and personal information [i.e. and inputs from preconfigured data sources for dietary preferences and restrictions for the user], but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals…the multivariate causation engine it also includes any type of data streams or log data [i.e. a machine learning model based on training data including previous user state data of the user] to derive or infer new rules based on the sequences and patterns found. The sequence or log data can include, but is not limited to sensors [i.e. wherein the user state data include inputs from biometric sensors on the personal device of the user]” and “An example method for collecting user information comprises the use of a chatbot that is programmed to interact with a user to request diet preferences [i.e. preconfigured data sources for dietary preferences] and health conditions, as well as a target goal(s)” and “it may be necessary to prioritize dietary suggestions that will result in blood pressure or blood sugar stabilization over personal food preferences or other similar preferences like vegetarian or vegan [i.e. and restrictions for the user]”);
-train the selection criteria for future instances of the cognitive menu selection service (Chapela, see at least: [0058] and [0048] - “The multivariate causation system 110  [i.e. in the selection forecasting model] uses the specific information known about the user and those users who are similar in one way or another (goals, biometrics, biomarkers, genetics, demographics, lifestyle, and so forth), as well as feedback from the external sensors 118 to selectively modify how a user's diet is prioritized and potentially if rule sets are adjusted for the user. For example, as different users progress towards a goal, their passive and active feedback is analyzed by the multivariate causation system 110 that determines what has worked [i.e. to train the selection criteria for future instances of the cognitive menu selection service]” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data”). 
-wherein the presenting comprising: 
-presenting, by the personal device of the user, the one or more item in the electronic menu system, including nutritional facts, respectively corresponding to the one or more item, and augmented reality (AR) presentation (Chapela, see at least: [0163] and [0131] - “Each overlay of an item [i.e. [presenting] by the personal device of the user the one or more item in the electronic menu system] can be augmented with additional information. For example, an icon 806 if selected can provide the user with additional information about the selected item. This could include a warning, the adherence score, information about the item such as nutritional facts [i.e. including nutritional facts, respectively corresponding to the one or more item]” and “the menu 302 has an AR overlay [i.e. augmented reality (AR) presentation] that highlights a menu item 304…Additional AR GUI examples are illustrated in FIGS. 8A-B”);
-wherein the user is modeled as an individual or a member of a group in the selection forecasting model, wherein the user is modeled as individual for personal preferences, dietary habits, restraints, and interests of the user, and wherein the user is modeled as a member of a group when similar dietary interest, concerns, and restrictions are shared amongst all members of the group for fitness goals, culture, or medical conditions (Chapela, see at least: [0011], [0048] and [0010] - “The method can include generating a merged program or dietary plan for the user or a group of users [i.e. the user is modeled as an individual or a member of a group] based on multiple applied rulesets for the user or the user and additional users that also have individual ruleset based programs” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information [i.e. wherein the user is modeled as a member of a group when similar dietary interest, concerns, and restrictions are shared amongst all members of the group]. Thus, the user is not only analyzed in context of their own personal goals and personal information [i.e. wherein the user is modeled as individual], but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals [i.e. for fitness goals, culture, or medical conditions]” and  “personalized plan is created from any combination of personal goals, diet, program selection, preferences, restrictions [i.e. modeled as individual for personal preferences, dietary habits, restraints, and interests of the user]”).

Chapela does not explicitly disclose training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user; receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order; updating the transaction history of the user with the user transaction record; and iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user (Tietzen, see at least: [0084], [0148], and  [0429] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs [i.e. based on training data], such as age, income, and transactional history [i.e. including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from preconfigured data sources for the user]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. wherein the selection forecasting model is a machine learning model]” and “the processors can compile a database of facial images from with member profiles associated with a particular persona. The processors may be configured to train a neural network or identify facial features which may correspond to a particular persona [i.e. training a selection forecasting model that associates the user state data with the user state, wherein the user state data include inputs from biometric sensors on the personal device of the user]”);
receiving selection data by the user amongst the one or more items from the presenting (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. receiving selection data by the user amongst the one or more items from the presenting]);
sending the selection data to the electronic menu system to place an order from the eatery (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. sending the selection data to the electronic menu system to place an order from the eatery]);
generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order (Tietzen, see at least: [0908] and  [0418] - “a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain [i.e. generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system]” and “if a cardholder's historical transaction data indicates that the customer has patronized a restaurant once a week and does not return the following week after a negative emotion was detected [i.e. wherein the user transaction record includes the user state data, the selection data, and the order], the processor(s) may be configured to generate or recommend an incentive once it detects the break in the historical transaction trend”);
updating the transaction history of the user with the user transaction record (Tietzen, see at least: [0285] - “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. updating the transaction history of the user] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary. Upon discovery of a new customer, customer profiler 602 may analyze available historic data (e.g., historic transaction data or cardholder data, including data from a financial card application) to classify that customer into initial profile categories, and then update these initial categories upon receipt of new data [i.e. of the user with the user transaction record]”); and
the known technique of iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances (Tietzen, see at least: [0084] and  [0285] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. with the user transaction record, the user state data, and the selection data]” and “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. iterating the training of the selection forecasting model with the user transaction record from the updating] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary [i.e. to thereby train the selection criteria for future instances]”). These known techniques are applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
It would have been recognized that applying the known techniques of training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user; and iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances, as taught by Tietzen, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user; and iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances, as taught by Tietzen, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the method as taught by Chapela, receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order; and updating the transaction history of the user with the user transaction record, as taught by Tietzen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chapela, to include the teachings of Tietzen, in order to improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).

Chapela in view of Tietzen does not explicitly teach playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation.
He, however, teaches an order processing system (i.e. abstract), including the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system (He, see at least: [0095], [0091] and Fig. 5 -  “a video superimposition [i.e. a presentation clip] may be performed with an augmented reality technology to display the real-time image in the background video image. This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared. As such, the user experience may be greatly improved. As shown in FIG. 5, during waiting for all dishes in the menu [i.e. associated with one or more item in an electronic menu system], the user can appreciate a process of preparing dishes by a chef displayed in the client [i.e. playing by the personal device of the user]” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. a presentation clip including audio and video]”),
wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item (He, see at least: [0095], [0091] and Fig. 5 “a video superimposition may be performed with an augmented reality technology to display the real-time image in the background video image [i.e. the presentation clip].  This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared [i.e. includes ingredients and flavor respectively corresponding to the one or more item.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes [i.e. presentation clip includes sound effects applicable to the one or more item] by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. the audio of the presentation clip includes sound effects]” Examiner notes that while watching the chef prepare the dish the user sees which ingredients and spices are added to a dish [i.e. presentation clip includes ingredients and flavor]), and
wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation (He, see at least: [0095] and [0091] - “a video superimposition [i.e. the presentation clip in the electronic menu system includes a certain holographic presentation] may be performed with an augmented reality technology [i.e. for any personal devices that supports multidimensional augmented reality (AR) presentation] to display the real-time image in the background video image.  This allows the user to view the process of preparing the ordered item [i.e. includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user] while waiting for the order to be completely prepared.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. with audio]” and Fig. 5 indicates the preparation being done on the table with table settings). This known technique is applicable to the method of Chapela in view of Tietzen as they both share characteristics and capabilities, namely, they are directed to an order processing system.
It would have been recognized that applying the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, to the teachings Chapela in view of Tietzen, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, into the method of Chapela in view of Tietzen would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the user experience to be enhanced visually and acoustically (see He, [0091]).
Chapela in view of Tietzen does not explicitly disclose the presentation clip including an aroma of the dish with audio for any personal devices.
Akutagawa, however, teaches recommending a specific cuisine or meal (i.e. [0068]), including the known technique of a presentation clip includes an aroma of the dish with audio for any personal devices (Akutagawa, see at least: [0068] - “content (e.g., images/videos/smells/text/audio) [i.e. the presentation clip includes an aroma of the dish with audio] is shown/provided to a user (e.g., on the user's smart phone or another device) [i.e. for any personal devices]”). This known technique is applicable to the method of the combination of Chapela/Tietzen/He as they both share characteristics and capabilities, namely, they are directed to recommending a specific cuisine or meal.
It would have been recognized that applying the known techniques of a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, to the teachings the combination of Chapela/Tietzen/He, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, into the method of the combination of Chapela/Tietzen/He would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow patterns to be detected and used to learn and determine patterns that relate to a type of craving (see Akutagawa, [0068]).

Regarding claim 25, Chapela discloses a computer program product comprising: 
-a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method (i.e. [0200]) comprising: 
-ascertaining a user state of a user based on user state data gathered from a personal device of the user, wherein the user is being provided with a cognitive menu selection service for an eatery by use of an electronic menu system (Chapela, see at least: [0057], [0126], and [0053] - “the passive and active feedback system 108 collects information from external sensors 118 from sensors such as wearables (e.g., smart glasses, watches, etc.) [i.e. user state data gathered from a personal device of the user]” and “the adherence score [i.e. ascertaining a user state of a user] will have multiple inputs to generate the score. Inputs considered include…sensor data [i.e. based on user state data gathered from a personal device of the user]…The result is an adaptive adherence score that changes based on what a user is doing, eating or drinking, as well their mood, stress or current biomarker levels” and “the contextual filtering and adherence scoring system 106 [i.e. by use of an electronic menu system] can use specific techniques to examine menus [i.e. for an eatery]…the contextual filtering and adherence scoring system 106 can select appropriate meals [i.e. wherein the user is being provided with a cognitive menu selection service for an eatery] or activities for the user based on their goals and personalized program”);
-determining selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining (Chapela, see at least: [0126], [0125], and [0146] - “the adherence score will have multiple inputs to generate the score. Inputs considered include…sensor data…All these data points and streams are translated into a standard list of optimal activities, ingredients, nutrients and products [i.e. determining selection criteria for the user], which in turn are prioritized based on optimal time lapse, periodicity, quantity and sequence…The result is an adaptive adherence score that changes based on what a user is doing, eating or drinking, as well their mood, stress or current biomarker levels. For example, a user's adherence score for the same meal, two nights in a row could change dramatically based on how well he slept, how much exercise he did, what he had for breakfast or his current blood sugar levels [i.e. wherein the selection criteria correspond to the user state from the ascertaining]” and “Each menu item [i.e. on one or more items from menus of the eatery], product, recipe or activity is compared to the users personalized program and an adherence score is calculated” and “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content from a mobile device camera. For example, a user can hold their phone up to a menu (target food or beverage content) at a restaurant [i.e. on one or more items from menus of the eatery in a request]” Examiner notes the image, video stream and/or contextual data of a target food or beverage content is the request);
-obtaining from the electronic menu system, the one or more items from the menus of the eatery, based on sending the request to the electronic menu system, wherein the one or more items correspond to the selection criteria in the request (Chapela, see at least: [0129], [0146], and [0113] - “FIG. 3 illustrates a mixed or augmented reality interface. This interface is created by obtaining a video or image of a menu 302 of a restaurant [i.e. based on sending the request to the electronic menu system]…The contextual filtering and adherence scoring system may also derive the menu from its database, taking into account geo-location and temporal elements. The contextual filtering and adherence scoring system 106 [i.e. from the electronic menu system] will compare these menu items to the knowledge base and suggest menu items [i.e. obtaining the one or more items from the menus of the eatery] in accordance with the user's adaptive plan” and “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content [i.e. wherein the one or more items correspond to the selection criteria in the request] from a mobile device camera” and “the contextual filtering and adherence scoring system 106…adapts the plan according to the relevant contextual information such as the location, previous food, previous activity, current mood and stress level, sensor data [i.e. the selection criteria in the request]” Examiner notes that the contextual data that is received in the request includes the sensor data); and 
-END820161675US01-9-presenting the one or more items from the obtaining to the user, by use of a customized virtual reality interface on the personal device of the user (Chapela, see at least: [0129], [0131], and [0014] - “FIG. 3 illustrates a mixed or augmented reality interface. This interface is created by obtaining a video or image of a menu 302 of a restaurant [i.e. from the obtaining]” and “the menu 302 has an AR overlay that highlights a menu item 304 [i.e. presenting the one or more items from the obtaining to the user, by use of a customized virtual reality interface] with a very low adherence score of 17% and draws lines over the menu item 304. Conversely, the system calculates that item 306 has a relatively high adherence score. Other items are also scored to enable the user to select from the many options available. Additional AR GUI examples are illustrated in FIGS. 8A-B” and “FIG. 3 illustrates an example AR overlay on a mobile device [i.e. on the personal device of the user]”), the presenting comprising: 
-presenting, by the personal device of the user, the one or more item in the electronic menu system from the menus of the eatery, including nutritional facts, respectively corresponding to the one or more item, and augmented reality (AR) presentation (Chapela, see at least: [0163] and [0131] - “Each overlay of an item [i.e. presenting by the personal device of the user the one or more item in the electronic menu system from the menus of the eatery] can be augmented with additional information. For example, an icon 806 if selected can provide the user with additional information about the selected item. This could include a warning, the adherence score, information about the item such as nutritional facts [i.e. including nutritional facts, respectively corresponding to the one or more item]” and “the menu 302 has an AR overlay [i.e. augmented reality (AR) presentation] that highlights a menu item 304…Additional AR GUI examples are illustrated in FIGS. 8A-B”).
Chapela does not explicitly disclose the ascertaining of a user state of a user being done by running the user state data through a machine learning model trained with previous user state data and corresponding user states and the determining being based on the machine learning model, selection criteria for the user.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states (Tietzen, see at least: [0429] - “the processors can compile a database of facial images from with member profiles associated with a particular persona [i.e. ascertaining a user state of a user]. The processors may be configured to train a neural network or identify facial features [i.e. by running the user state data through a machine learning model] which may correspond to a particular persona [i.e. trained with previous user state data and corresponding user states]”) and 
the known technique of determining, based on the machine learning model, selection criteria for the user (Tietzen, see at least: [0337] and [0429] - “incentives may be customized [i.e. determining selection criteria for the user] based on the customer's demographics, transaction history, persona, the time of day, and any preferences specified by the customer or the merchant” and “the processors can compile a database of facial images from with member profiles associated with a particular persona. The processors may be configured to train a neural network or identify facial features which may correspond to a particular persona [i.e. based on the machine learning model]”). This known technique is applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
		It would have been recognized that applying the known techniques of ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states; and determining, based on the machine learning model, selection criteria for the user, as taught by Tietzen, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states; and determining, based on the machine learning model, selection criteria for the user, as taught by Tietzen, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).

Chapela in view of Tietzen does not explicitly teach playing, by the personal device of the user, a multi-dimensional augmented reality (AR) presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system from the menus of the eatery, wherein the audio of the presentation clip includes sound effects applicable to the one or more item from the menus of the eatery, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item from the menus of the eatery as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation.
He, however, teaches an order processing system (i.e. abstract), including the known technique of playing, by the personal device of the user, a multi-dimensional augmented reality (AR) presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system from the menus of the eatery (He, see at least: [0095], [0091] and Fig. 5 “a video superimposition may be performed with an augmented reality technology to [i.e. a multi-dimensional augmented reality (AR) presentation clip] display the real-time image in the background video image. This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared. As such, the user experience may be greatly improved. As shown in FIG. 5, during waiting for all dishes in the menu [i.e. associated with the one or more item in the electronic menu system from the menus of the eatery], the user can appreciate a process of preparing dishes by a chef displayed in the client [i.e. playing by the personal device of the user]” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. a presentation clip including audio and video]”),
wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item (He, see at least: [0095], [0091] and Fig. 5 - “a video superimposition may be performed with an augmented reality technology to display the real-time image in the background video image [i.e. the presentation clip].  This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared [i.e. includes ingredients and flavor respectively corresponding to the one or more item.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes [i.e. presentation clip includes sound effects applicable to the one or more item] by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. the audio of the presentation clip includes sound effects]” Examiner notes that while watching the chef prepare the dish the user sees which ingredients and spices are added to a dish [i.e. presentation clip includes ingredients and flavor]), and
wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item from the menu of the eatery as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation (He, see at least: [0095], [0091] and Fig. 5 - “a video superimposition [i.e. the presentation clip in the electronic menu system includes a certain holographic presentation] may be performed with an augmented reality technology [i.e. for any personal devices that supports multidimensional augmented reality (AR) presentation] to display the real-time image in the background video image.  This allows the user to view the process of preparing the ordered item [i.e. includes a certain holographic presentation of a dish corresponding to the one or more item from the menu of the eatery as prepared for the user] while waiting for the order to be completely prepared.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. with audio]” indicates the preparation being done on the table with table settings). This known technique is applicable to the method of Chapela in view of Tietzen as they both share characteristics and capabilities, namely, they are directed to an order processing system.
It would have been recognized that applying the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, to the teachings Chapela in view of Tietzen, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, into the method of Chapela in view of Tietzen would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the user experience to be enhanced visually and acoustically (see He, [0091]).
The combination of Chapela/Tietzen/He does not explicitly disclose the presentation clip including an aroma of the dish with audio for any personal devices.
Akutagawa, however, teaches recommending a specific cuisine or meal (i.e. [0068]), including the known technique of a presentation clip including an aroma of the dish with audio for any personal devices (Akutagawa, see at least: [0068] - “content (e.g., images/videos/smells/text/audio) [i.e. the presentation clip includes an aroma of the dish with audio] is shown/provided to a user (e.g., on the user's smart phone or another device) [i.e. for any personal devices]”). This known technique is applicable to the method of the combination of Chapela/Tietzen/He as they both share characteristics and capabilities, namely, they are directed to recommending a specific cuisine or meal.
It would have been recognized that applying the known techniques of a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, to the teachings the combination of Chapela/Tietzen/He, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, into the method of the combination of Chapela/Tietzen/He would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow patterns to be detected and used to learn and determine patterns that relate to a type of craving (see Akutagawa, [0068]).

Regarding claim 26, the combination of Chapela/Tietzen/He/Akutagawa teach the computer program product of claim 25. Chapela further discloses:
		-training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for dietary preferences and restrictions for the user (Chapela, see at least: [0048], [0051] and [0132] - “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning or big data [i.e. wherein the selection forecasting model is a machine learning model] that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information. Thus, the user is not only analyzed in context of their own personal goals and personal information [i.e. and inputs from preconfigured data sources for dietary preferences and restrictions for the user], but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals…the multivariate causation engine it also includes any type of data streams or log data [i.e. a machine learning model based on training data including previous user state data of the user] to derive or infer new rules based on the sequences and patterns found. The sequence or log data can include, but is not limited to sensors [i.e. wherein the user state data include inputs from biometric sensors on the personal device of the user]” and “An example method for collecting user information comprises the use of a chatbot that is programmed to interact with a user to request diet preferences [i.e. preconfigured data sources for dietary preferences] and health conditions, as well as a target goal(s)” and “it may be necessary to prioritize dietary suggestions that will result in blood pressure or blood sugar stabilization over personal food preferences or other similar preferences like vegetarian or vegan [i.e. and restrictions for the user]”);
-train the selection criteria for future instances of the cognitive menu selection service (Chapela, see at least: [0058] and [0048] - “The multivariate causation system 110 [i.e. in the selection forecasting model] uses the specific information known about the user and those users who are similar in one way or another (goals, biometrics, biomarkers, genetics, demographics, lifestyle, and so forth), as well as feedback from the external sensors 118 to selectively modify how a user's diet is prioritized and potentially if rule sets are adjusted for the user. For example, as different users progress towards a goal, their passive and active feedback is analyzed by the multivariate causation system 110 that determines what has worked [i.e. to train the selection criteria for future instances of the cognitive menu selection service]” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data”). 

Tietzen further teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user (Tietzen, see at least: [0084], [0148], and [0429] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs [i.e. based on training data], such as age, income, and transactional history [i.e. including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from preconfigured data sources for the user]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. wherein the selection forecasting model is a machine learning model]” and “the processors can compile a database of facial images from with member profiles associated with a particular persona. The processors may be configured to train a neural network or identify facial features which may correspond to a particular persona [i.e. training a selection forecasting model that associates the user state data with the user state, wherein the user state data include inputs from biometric sensors on the personal device of the user]”);
receiving selection data by the user amongst the one or more items from the presenting (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. receiving selection data by the user amongst the one or more items from the presenting]);
sending the selection data to the electronic menu system to place an order from the eatery (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. sending the selection data to the electronic menu system to place an order from the eatery]);
generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order (Tietzen, see at least: [0908] and  [0418] - “a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain [i.e. generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system]” and “if a cardholder's historical transaction data indicates that the customer has patronized a restaurant once a week and does not return the following week after a negative emotion was detected [i.e. wherein the user transaction record includes the user state data, the selection data, and the order], the processor(s) may be configured to generate or recommend an incentive once it detects the break in the historical transaction trend”);
updating the transaction history of the user with the user transaction record (Tietzen, see at least: [0285] - “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. updating the transaction history of the user] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary. Upon discovery of a new customer, customer profiler 602 may analyze available historic data (e.g., historic transaction data or cardholder data, including data from a financial card application) to classify that customer into initial profile categories, and then update these initial categories upon receipt of new data [i.e. of the user with the user transaction record]”); and
the known technique of iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances (Tietzen, see at least: [0084] and [0285] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. with the user transaction record, the user state data, and the selection data]” and “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. iterating the training of the selection forecasting model with the user transaction record from the updating] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary [i.e. to thereby train the selection criteria for future instances]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chapela with Tietzen for the reasons identified above with respect to claim 25.
Additionally, it would have been obvious to one of ordinary skill in the art to include in the method as taught by Chapela, receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order; and updating the transaction history of the user with the user transaction record, as taught by Tietzen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chapela, to include the teachings of Tietzen, in order to improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).

Regarding claim 27, the combination of Chapela/Tietzen/He/Akutagawa teach the computer program product of claim 25. Chapela further discloses:
-wherein the user state includes a level of a physiological need for particular nutrients and a stress level, and wherein the selection criteria include any preconfigured dietary restrictions (Chapela, see at least: [0113], [0046], and [0127] - “the contextual filtering and adherence scoring system 106 receives a plan for a user from the personalized program generation system 104 and adapts the plan according to the relevant contextual information such as the location, previous food, previous activity, current mood and stress level [i.e. the user state includes a stress level], sensor data or other external relevant data” and “the ruleset can include rules for those persons with specific biomarkers or characteristics, with specific ratios of macronutrients that would be found in a particular dietary plan, as well as restricted [i.e. wherein the selection criteria include any preconfigured dietary restrictions] or promoted food items” and “The adherence score is calculated based on external triggers, temporal windows, and periodicity for each activity and item. For example, some nutrients can be required at every meal, some others only once a week and some others may be triggered every time the user has drank alcohol the night before [i.e. the user state includes a level of a physiological need for particular nutrients]”).

Regarding claim 32, Chapela discloses a computer program product comprising: 
-a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method (i.e. [0200]) comprising: 
-ascertaining a user state of a user based on user state data gathered from a personal device of the user, wherein the user is being provided with a cognitive menu selection service for an eatery by use of an electronic menu system (Chapela, see at least: [0057], [0126], and [0053] - “the passive and active feedback system 108 collects information from external sensors 118 from sensors such as wearables (e.g., smart glasses, watches, etc.) [i.e. user state data gathered from a personal device of the user]” and “the adherence score [i.e. ascertaining a user state of a user] will have multiple inputs to generate the score. Inputs considered include…sensor data [i.e. based on user state data gathered from a personal device of the user]…The result is an adaptive adherence score that changes based on what a user is doing, eating or drinking, as well their mood, stress or current biomarker levels” and “the contextual filtering and adherence scoring system 106 [i.e. by use of an electronic menu system] can use specific techniques to examine menus [i.e. for an eatery]…the contextual filtering and adherence scoring system 106 can select appropriate meals [i.e. wherein the user is being provided with a cognitive menu selection service for an eatery] or activities for the user based on their goals and personalized program”);
-determining selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining (Chapela, see at least: [0126], [0125], and [0146] - “the adherence score will have multiple inputs to generate the score. Inputs considered include…sensor data…All these data points and streams are translated into a standard list of optimal activities, ingredients, nutrients and products [i.e. determining selection criteria for the user], which in turn are prioritized based on optimal time lapse, periodicity, quantity and sequence…The result is an adaptive adherence score that changes based on what a user is doing, eating or drinking, as well their mood, stress or current biomarker levels. For example, a user's adherence score for the same meal, two nights in a row could change dramatically based on how well he slept, how much exercise he did, what he had for breakfast or his current blood sugar levels [i.e. wherein the selection criteria correspond to the user state from the ascertaining]” and “Each menu item [i.e. on one or more items from menus of the eatery], product, recipe or activity is compared to the users personalized program and an adherence score is calculated” and “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content from a mobile device camera. For example, a user can hold their phone up to a menu (target food or beverage content) at a restaurant [i.e. on one or more items from menus of the eatery in a request]” Examiner notes the image, video stream and/or contextual data of a target food or beverage content is the request);
-obtaining from the electronic menu system, the one or more items from the menus of the eatery, based on sending the request to the electronic menu system, wherein the one or more items correspond to the selection criteria in the request (Chapela, see at least: [0129], [0146], and [0113] - “FIG. 3 illustrates a mixed or augmented reality interface. This interface is created by obtaining a video or image of a menu 302 of a restaurant [i.e. based on sending the request to the electronic menu system]…The contextual filtering and adherence scoring system may also derive the menu from its database, taking into account geo-location and temporal elements. The contextual filtering and adherence scoring system 106 [i.e. from the electronic menu system] will compare these menu items to the knowledge base and suggest menu items [i.e. obtaining the one or more items from the menus of the eatery] in accordance with the user's adaptive plan” and “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content [i.e. wherein the one or more items correspond to the selection criteria in the request] from a mobile device camera” and “the contextual filtering and adherence scoring system 106…adapts the plan according to the relevant contextual information such as the location, previous food, previous activity, current mood and stress level, sensor data [i.e. the selection criteria in the request]” Examiner notes that the contextual data that is received in the request includes the sensor data); and 
-END820161675US01-9-presenting the one or more items from the obtaining to the user, by use of a customized virtual reality interface on the personal device of the user (Chapela, see at least: [0129], [0131], and [0014] - “FIG. 3 illustrates a mixed or augmented reality interface. This interface is created by obtaining a video or image of a menu 302 of a restaurant [i.e. from the obtaining]” and “the menu 302 has an AR overlay that highlights a menu item 304 [i.e. presenting the one or more items from the obtaining to the user, by use of a customized virtual reality interface] with a very low adherence score of 17% and draws lines over the menu item 304. Conversely, the system calculates that item 306 has a relatively high adherence score. Other items are also scored to enable the user to select from the many options available. Additional AR GUI examples are illustrated in FIGS. 8A-B” and “FIG. 3 illustrates an example AR overlay on a mobile device [i.e. on the personal device of the user]”), the presenting comprising: 
-presenting, by the personal device of the user, the one or more item in the electronic menu system, including nutritional facts, respectively corresponding to the one or more item, and augmented reality (AR) presentation (Chapela, see at least: [0163] and [0131] - “Each overlay of an item [i.e. [presenting] by the personal device of the user the one or more item in the electronic menu system] can be augmented with additional information. For example, an icon 806 if selected can provide the user with additional information about the selected item. This could include a warning, the adherence score, information about the item such as nutritional facts [i.e. including nutritional facts, respectively corresponding to the one or more item]” and “the menu 302 has an AR overlay [i.e. augmented reality (AR) presentation] that highlights a menu item 304…Additional AR GUI examples are illustrated in FIGS. 8A-B”).
Chapela does not explicitly disclose the ascertaining of a user state of a user being done by running the user state data through a machine learning model trained with previous user state data and corresponding user states and the determining being based on the machine learning model, selection criteria for the user.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states (Tietzen, see at least: [0429] - “the processors can compile a database of facial images from with member profiles associated with a particular persona [i.e. ascertaining a user state of a user]. The processors may be configured to train a neural network or identify facial features [i.e. by running the user state data through a machine learning model] which may correspond to a particular persona [i.e. trained with previous user state data and corresponding user states]”) and 
the known technique of determining, based on the machine learning model, selection criteria for the user (Tietzen, see at least: [0337] and [0429] - “incentives may be customized [i.e. determining selection criteria for the user] based on the customer's demographics, transaction history, persona, the time of day, and any preferences specified by the customer or the merchant” and “the processors can compile a database of facial images from with member profiles associated with a particular persona. The processors may be configured to train a neural network or identify facial features which may correspond to a particular persona [i.e. based on the machine learning model]”). This known technique is applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
		It would have been recognized that applying the known techniques of ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states; and determining, based on the machine learning model, selection criteria for the user, as taught by Tietzen, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states; and determining, based on the machine learning model, selection criteria for the user, as taught by Tietzen, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).

Chapela in view of Tietzen does not explicitly teach playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation.
He, however, teaches an order processing system (i.e. abstract), including the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system (He, see at least: [0095], [0091] and Fig. 5 “a video superimposition [i.e. a presentation clip] may be performed with an augmented reality technology to display the real-time image in the background video image. This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared. As such, the user experience may be greatly improved. As shown in FIG. 5, during waiting for all dishes in the menu [i.e. associated with one or more item in an electronic menu system], the user can appreciate a process of preparing dishes by a chef displayed in the client [i.e. playing by the personal device of the user]” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. a presentation clip including audio and video]”),
wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item (He, see at least: [0095], [0091] and Fig. 5 - “a video superimposition may be performed with an augmented reality technology to display the real-time image in the background video image [i.e. the presentation clip].  This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared [i.e. includes ingredients and flavor respectively corresponding to the one or more item.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes [i.e. presentation clip includes sound effects applicable to the one or more item] by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. the audio of the presentation clip includes sound effects]” Examiner notes that while watching the chef prepare the dish the user sees which ingredients and spices are added to a dish [i.e. presentation clip includes ingredients and flavor]), and
wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation (He, see at least: [0095], [0091] and Fig. 5 - “a video superimposition [i.e. the presentation clip in the electronic menu system includes a certain holographic presentation] may be performed with an augmented reality technology [i.e. for any personal devices that supports multidimensional augmented reality (AR) presentation] to display the real-time image in the background video image.  This allows the user to view the process of preparing the ordered item [i.e. includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user] while waiting for the order to be completely prepared.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. with audio]” indicates the preparation being done on the table with table settings). This known technique is applicable to the method of Chapela in view of Tietzen as they both share characteristics and capabilities, namely, they are directed to an order processing system.
It would have been recognized that applying the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, to the teachings Chapela in view of Tietzen, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, into the method of Chapela in view of Tietzen would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the user experience to be enhanced visually and acoustically (see He, [0091]).
The combination of Chapela/Tietzen/He does not explicitly disclose the presentation clip including an aroma of the dish with audio for any personal devices.
Akutagawa, however, teaches recommending a specific cuisine or meal (i.e. [0068]), including the known technique of a presentation clip including an aroma of the dish with audio for any personal devices (Akutagawa, see at least: [0068] - “content (e.g., images/videos/smells/text/audio) [i.e. the presentation clip includes an aroma of the dish with audio] is shown/provided to a user (e.g., on the user's smart phone or another device) [i.e. for any personal devices]”). This known technique is applicable to the method of the combination of Chapela/Tietzen/He as they both share characteristics and capabilities, namely, they are directed to recommending a specific cuisine or meal.
It would have been recognized that applying the known techniques of a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, to the teachings the combination of Chapela/Tietzen/He, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, into the method of the combination of Chapela/Tietzen/He would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow patterns to be detected and used to learn and determine patterns that relate to a type of craving (see Akutagawa, [0068]).

Claims 33 and 34 recite limitations directed towards a computer program product. The limitations recited in claims 33 and 34 are parallel in nature to those addressed above for claims 26 and 27, respectively, and are therefore rejected for those same reasons set forth above in claims 26 and 27.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chapela, in view of Hadjigeorgiou et al. (US 2020/0066181 A1), as previously cited in Final Office Action dated 03/09/2021 and hereinafter Hadjigeorgiou.
Regarding claim 29, Chapela discloses the method of claim 1. Chapela further discloses:
-wherein the selection criteria is determined by analysis of the user state data, and wherein the request including the selection criteria is sent from a user device of the user to the electronic menu system (Chapela, see at least: [0126], [0146], and [0113] - “the adherence score will have multiple inputs to generate the score. Inputs considered include…sensor data…All these data points and streams are translated into a standard list of optimal activities, ingredients, nutrients and products [i.e. the selection criteria]…For example, a user's adherence score for the same meal, two nights in a row could change dramatically based on how well he slept, how much exercise he did, what he had for breakfast or his current blood sugar levels [i.e. wherein the selection criteria is determined by analysis of the user state data]” and “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content [i.e. the request] from a mobile device camera [i.e. is sent from a user device of the user to the electronic menu system]” and “the contextual filtering and adherence scoring system 106…adapts the plan according to the relevant contextual information such as the location, previous food, previous activity, current mood and stress level, sensor data [i.e. the request including the selection criteria]” Examiner notes that the contextual data that is received in the request includes the sensor data).
Chapela does not explicitly disclose the electronic menu system being remote from the user device of the user.
Hadjigeorgiou, however, teaches generating personalized nutritional recommendations (i.e. abstract), including the known technique of the electronic menu system being remote from the user device of the user (Hadjigeorgiou, see at least: [0033] - “FIG. 1 is a block diagram depicting an illustrative operating environment 100 in which food recommendations are generated from different sources. A user, such as an individual requesting personalized food recommendations for foods available from a food source may communicate with the nutritional environment 106 using a computing device 102 [i.e. wherein the electronic menu system is remote from the user device of the user]” and Fig. 1 indicates that the computing device [i.e. the user device of the user] is remote from the nutritional environment [i.e. the electronic menu system]). This known technique is applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to generating personalized nutritional recommendations.
It would have been recognized that applying the known techniques of the electronic menu system being remote from the user device of the user, as taught by Hadjigeorgiou, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the electronic menu system being remote from the user device of the user, as taught by Hadjigeorgiou, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for provision of personalized recommendation to third parties such as meal kits or a grocery delivery service (see Hadjigeorgiou, [0052]).

Regarding claim 30, Chapela discloses the method of claim 1. Chapela further discloses:
-wherein the selection criteria is determined by the personal device of the user with use of analysis of the user state data, and wherein the request including the selection criteria is sent from the personal device of the user to the electronic menu system (Chapela, see at least: [0126], [0023], [0146], and [0113] - “the adherence score will have multiple inputs to generate the score. Inputs considered include…sensor data…All these data points and streams are translated into a standard list of optimal activities, ingredients, nutrients and products [i.e. the selection criteria]…For example, a user's adherence score for the same meal, two nights in a row could change dramatically based on how well he slept, how much exercise he did, what he had for breakfast or his current blood sugar levels [i.e. wherein the selection criteria is determined by the personal device of the user with use of analysis of the user state data]” and “a user can utilize a mobile device with an AR application [i.e. by the personal device of the user]…The AR application processes the individual items on the menu using machine learning or AI in order to determine the nutritional content of one or more items on the menu” and “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content [i.e. the request] from a mobile device camera [i.e. is sent from the personal device of the user to the electronic menu system]” and “the contextual filtering and adherence scoring system 106…adapts the plan according to the relevant contextual information such as the location, previous food, previous activity, current mood and stress level, sensor data [i.e. the request including the selection criteria]” Examiner notes that the contextual data that is received in the request includes the sensor data).
Chapela does not explicitly disclose the electronic menu system being remote from the personal device of the user.
Hadjigeorgiou, however, teaches generating personalized nutritional recommendations (i.e. abstract), including the known technique of the electronic menu system being remote from the personal device of the user (Hadjigeorgiou, see at least: [0033] - “FIG. 1 is a block diagram depicting an illustrative operating environment 100 in which food recommendations are generated from different sources. A user, such as an individual requesting personalized food recommendations for foods available from a food source may communicate with the nutritional environment 106 using a computing device 102 [i.e. wherein the electronic menu system is remote from the user device of the user]” and Fig. 1 indicates that the computing device [i.e. the user device of the user] is remote from the nutritional environment [i.e. the electronic menu system]). This known technique is applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to generating personalized nutritional recommendations.
It would have been recognized that applying the known techniques of the electronic menu system being remote from the personal device of the user, as taught by Hadjigeorgiou, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the electronic menu system being remote from the personal device of the user, as taught by Hadjigeorgiou, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for provision of personalized recommendation to third parties such as meal kits or a grocery delivery service (see Hadjigeorgiou, [0052]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chapela, in view of Tietzen, in further view of Hadjigeorgiou.
Regarding claim 31, Chapela discloses the method of claim 1. Chapela further discloses:
-collecting, by the personal device of the user, the user state data by reading inputs from biometric sensors on the personal device of the user (Chapela, see at least: [0057] - “the passive and active feedback system 108 collects information from external sensors 118 [i.e. by reading inputs from biometric sensors on the personal device of the user] from sensors such as wearables (e.g., smart glasses, watches, etc.) [i.e. collecting, by the personal device of the user, the user state data]”); 
-analyzing the user state data from collecting by use of a selection forecasting model included in the personal device of the user, wherein the selection forecasting model associates the user state data with the user state, wherein the selection forecasting model is a machine learning model with previous user state data as training data (Chapela, see at least: [0048] and [0023] - “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning or big data [i.e. wherein the selection forecasting model is a machine learning model] that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information. Thus, the user is not only analyzed in context of their own personal goals and personal information [i.e. analyzing the user state data], but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals… the multivariate causation engine it also includes any type of data streams or log data [i.e. with previous user state data as training data] to derive or infer new rules based on the sequences and patterns found [i.e. analyzing the user state data from collecting by use of a selection forecasting model included in the personal device of the user, wherein the selection forecasting model associates the user state data with the user state]. The sequence or log data can include, but is not limited to sensors [i.e. the user state data from collecting]” and “a user can utilize a mobile device with an AR application…The AR application processes the individual items on the menu using machine learning or AI [i.e. by use of a selection forecasting model included in the personal device of the user] in order to determine the nutritional content of one or more items on the menu”); 
-identifying, by the personal device of the user, the user state corresponding to the user state data in the selection forecasting model (Chapela, see at least: [0058], [0048], and [0023] - “The multivariate causation system 110  [i.e. in the selection forecasting model] uses the specific information known about the user and those users who are similar in one way or another (goals, biometrics, biomarkers, genetics, demographics, lifestyle, and so forth), as well as feedback from the external sensors 118 to selectively modify how a user's diet is prioritized and potentially if rule sets are adjusted for the user. For example, as different users progress towards a goal, their passive and active feedback is analyzed by the multivariate causation system 110 that determines what has worked [i.e. identifying the user state corresponding to the user state data]” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data” and “a user can utilize a mobile device with an AR application…The AR application processes the individual items on the menu using machine learning or AI [i.e. by the personal device of the user] in order to determine the nutritional content of one or more items on the menu”); 
-determining, by the personal device of the user, the selection criteria by use of analysis of the user state data (Chapela, see at least: [0126] and [0023] - “the adherence score will have multiple inputs to generate the score. Inputs considered include…sensor data…All these data points and streams are translated into a standard list of optimal activities, ingredients, nutrients and products [i.e. the selection criteria], which in turn are prioritized based on optimal time lapse, periodicity, quantity and sequence…The result is an adaptive adherence score that changes based on what a user is doing, eating or drinking, as well their mood, stress or current biomarker levels. For example, a user's adherence score for the same meal, two nights in a row could change dramatically based on how well he slept, how much exercise he did, what he had for breakfast or his current blood sugar levels [i.e. determining the selection criteria by use of analysis of the user state data]” and “a user can utilize a mobile device with an AR application…The AR application processes the individual items on the menu using machine learning or AI [i.e. by the personal device of the user] in order to determine the nutritional content of one or more items on the menu”); and 
-sending, by the personal device of the user, the request including the selection criteria, to the electronic menu system (Chapela, see at least: [0146] and [0113] - “In various embodiments, the method can comprise a step 702 of receiving an image, video stream and/or contextual data of a target food or beverage content from a mobile device camera [i.e. sending, by the personal device of the user, the request to the electronic menu system]” and “the contextual filtering and adherence scoring system 106…adapts the plan according to the relevant contextual information such as the location, previous food, previous activity, current mood and stress level, sensor data [i.e. the request including the selection criteria]” Examiner notes that the contextual data that is received in the request includes the sensor data).

		Chapela does not explicitly disclose the selection forecasting model being a machine learning model with previous transactions as training data.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of a selection forecasting model being a machine learning model with previous transactions as training data (Tietzen, see at least: [0084] and [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. the selection forecasting model with previous transactions as training data]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. selection forecasting model is a machine learning model]”). This known technique is applicable to the method of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
		It would have been recognized that applying the known techniques of a selection forecasting model being a machine learning model with previous transactions as training data, as taught by Tietzen, to the teachings Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a selection forecasting model being a machine learning model with previous transactions as training data, as taught by Tietzen, into the method of Chapela would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).
		Chapela in view of Tietzen does not explicitly the electronic menu system being remote from the personal device of the user.
Hadjigeorgiou, however, teaches generating personalized nutritional recommendations (i.e. abstract), including the known technique of the electronic menu system being remote from the personal device of the user (Hadjigeorgiou, see at least: [0033] - “FIG. 1 is a block diagram depicting an illustrative operating environment 100 in which food recommendations are generated from different sources. A user, such as an individual requesting personalized food recommendations for foods available from a food source may communicate with the nutritional environment 106 using a computing device 102 [i.e. wherein the electronic menu system is remote from the user device of the user]” and Fig. 1 indicates that the computing device [i.e. the user device of the user] is remote from the nutritional environment [i.e. the electronic menu system]). This known technique is applicable to the method of Chapela in view of Tietzen as they both share characteristics and capabilities, namely, they are directed to generating personalized nutritional recommendations.
		It would have been recognized that applying the known techniques of the electronic menu system being remote from the personal device of the user, as taught by Hadjigeorgiou, to the teachings Chapela in view of Tietzen, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of the electronic menu system being remote from the personal device of the user, as taught by Hadjigeorgiou, into the method of Chapela in view of Tietzen would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for provision of personalized recommendation to third parties such as meal kits or a grocery delivery service (see Hadjigeorgiou, [0052]).
Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that Examiner has not presented a prima facie case as set forth in the 2019 PEG as the current rejection does not present any “claim as a whole” (Remarks, pages 40-41).
Examiner respectfully disagrees. Examiner has stated (both in the current office Action as well as the prior Office Actions) “when considered both individually and as a whole, the limitations of [the independent claims] are not indicative of integration into a practical application” as well as “Even when considered as an ordered combination, the additional limitations of [the independent claims] do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the rejected instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.” In accordance with the 2019 PEG the claims are considered as a whole. 

Applicant further argues that the languages of claim 1 in the Final Action has been represented incorrectly, particularly omitting specific words and phrases without respective ellipses showing those omissions and that the statement “…the examiner acknowledges that representative claim 1 recites additional elements of one or more processor, an electronic menu system, a customized virtual reality interface, and a personal device of the user" above is inconsistent with instructions of the 2019 PEG and the October 2019 Update to evaluate additional elements in combination with alleged abstract idea to perform the Revised Step 2A Prong Two analysis on "claim as a whole". Particularly, the feature of "presenting, by the one or more processor, the one or more items from the obtaining to the user, by use of a customized virtual reality interface on a personal device of the user" as recited in claim 1 had been represented and evaluated as "presenting the one or more items from the obtaining to the user" and claim elements of "a customized virtual reality interface on a personal device of the user" had not been evaluated at all, let alone in combination with alleged abstract idea recited in claim 1, except the statement "... the examiner acknowledges that representative claim 1 recites additional elements of one or more processor, an electronic menu system, a customized virtual reality interface, and a personal device of the user" (Remarks, pages 41-42).
Examiner respectfully disagrees. Initially, Examiner points out that the most recent prior Office Action sent to Applicant was a Non-Final not a Final. In accordance with the 2019 PEG Under Prong 1 of Step 2A, Examiner has analyzed the claims to evaluate whether the claims recite a judicial exception and has stated “Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
-ascertaining a user state of a user based on user state data, wherein the user is being provided with a cognitive menu selection service for an eatery by use of a menu system; 
-determining selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining; 
-obtaining from the menu system, the one or more items from the menus of the eatery, based on sending the request to the menu system, wherein the one or more items correspond to the selection criteria in the request; and 
-presenting the one or more items from the obtaining to the user”
The limitations are those that recite the abstract idea, which is clearly conveyed by the statement of “at least the following limitations that are believed to recite an abstract idea:” the additional elements are not analyzed Under Prong 1 of Step 2A and there is no requirement to utilize ellipses to indicate that words have been omitted when indicating what limitations recite the abstract idea. 
Next, Under Prong 2 of Step 2A, Examiner has evaluated whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (which they do not as indicated in the rejection). The statement “…the examiner acknowledges that representative claim 1 recites additional elements of one or more processor, an electronic menu system, a customized virtual reality interface, and a personal device of the user” lists the additional elements and the evaluation of “Implementing an abstract idea on a generic computer is not indicative of integration into a practical application… merely recites a commonplace business method (i.e. recommending menu items based on the state of a user) being applied on a general purpose computer…generally links the use of the abstract idea to a particular technological environment or field of use…specifying that the abstract idea of recommending menu items based on the state of a user being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1 and 8 are not indicative of integration into a practical application” explains why these additional elements in the context of the limitations that recite the abstract idea (i.e. as a whole) do not integrate the abstract idea into a practical application. 
Specifically, regarding Applicant’s argument of "presenting, by the one or more processor, the one or more items from the obtaining to the user, by use of a customized virtual reality interface on a personal device of the user," the analysis explains Under Prong 1 of Step 2A that "presenting the one or more items from the obtaining to the user" recites the abstract idea and Under Prong 2 of Step 2A, the additional elements of the one or more processor and a customized virtual reality interface on a personal device of the user do not integrate the abstract idea into a practical application as the presenting being by one or more processor and by a customized virtual reality interface on a personal device of the user merely implement the  "presenting the one or more items from the obtaining to the user" on a generic computer (the one or more processor and customized virtual reality interface on a personal device of the user being generic computer components is further supported by Applicant’s specification – “which is operational with numerous other general purpose or special purpose computing system environments or configurations”) as well as just generally link the presenting to a particular technological environment or field of use and merely indicates a field of use is which to apply the abstract idea. A prima facie case has been made in accordance with the 2019 PEG.

Applicant further argues that the statement "specifying that the abstract idea of recommending menu items based on the state of a user being executed in a computer environment" is at best conclusory as the characterization does not include claim 1 as a whole, alleged abstract idea and the additional elements noted as being acknowledged by the Office. Accordingly, Applicant respectfully submits that the Office had not presented a prima facie case of ineligibility against claim 1 in accordance with the 2019 PEG and the October 2019 Update, at least because no evaluation of claim as a whole of claim 1 had been performed in the Revised Step 2A Prong Two (Remarks, page 42).
Examiner respectfully disagrees. Applicant has merely taken one statement and ignored the rest of the analysis it is associated with. Prior to this statement Examiner supported this statement not only with Applicant’s own specification (i.e. “which is operational with numerous other general purpose or special purpose computing system environments or configurations”) but as well as with citations prior case law (i.e. FairWarning v. Iatric Sys.) and MPEP 2106.05(f). The analysis prior to this statement also specifies the specific limitations that recite the abstract idea Under Prong 1 of Step 2A as well as the specific additional elements Under Prong 2 of Step 2A. Additionally, the limitations are considered both individually and as a whole as detailed in response to the argument above. A prima facie case has been made in accordance with the 2019 PEG.

Applicant further argues that the Office had not presented a prima facie case of ineligibility against claim 1 in accordance with the 2019 PEG and October 2019 Update at least because no analysis of whether additional elements in claim 1 are well-understood, routine, or conventional had been performed in the Revised Step 2B (Remarks, pages 42-43).
Examiner respectfully disagrees. As is described in the 2019 PEG (i.e. “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible”), step 2B considers whether additional elements concluded to be insignificant extra-solution activity in Step 2A are more than well-understood, routine, conventional activity in the field. Examiner did not identify any of the additional elements as insignificant extra-solution activity in Step 2A so there weren’t elements to be evaluated in terms of whether they are more than well-understood, routine, conventional activity in the field. This is also why support was not needed to be supplied and is in line with the Berkheimer Memo as further indicated in IV of the 2019 PEG which states “when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section III.A. of the Berkheimer Memorandum.” A prima facie case has been made in accordance with the 2019 PEG.

Applicant further argues that regarding claim 8, the features of "ascertaining a user state of a user based on user state data gathered from a personal device of the user, by running the user state data through a machine learning model trained with previous user state data and corresponding user states, wherein the user is being provided with a cognitive menu selection service for an eatery by use of an electronic menu system;" and "determining, based on the machine learning model, selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining" had not been analyzed by the claim languages as recited in claim 8. Applicant respectfully submits that the statement "Examiner further acknowledges that independent claim 8 recites the additional elements of a computer readable storage medium, one or more processor, an electronic menu system, running user state data through a machine learning model trained with previous user state data and corresponding user states, a customized virtual reality interface, and a personal device of the user[.]", which listing additional claim elements in separation from one another and alleged abstract idea, does not amount to an "evaluation of claim as a whole" under the Revised Step 2A Prong Two, which is one of the requirements of a prima facie case of ineligibility emphasized under Section IV of the October 2019 Update (Remarks, page 44).
Applicant has cancelled claim 8 so this argument is moot.

Applicant further argues that the Office had not presented a prima facie case of ineligibility against claim 15 in accordance with the 2019 PEG and the October 2019 Update, at least because no evaluation of claim as a whole of claim 15 had been performed in the Revised Step 2A Prong Two and at least because no analysis of whether additional elements in claim 15 are well-understood, routine or conventional had been performed in the Revised Step 2B (Remarks, page 44).
Applicant has cancelled claim 15 so this argument is moot.
Applicant further argues that in response to the Response to Arguments, pages 61-71 of the Final Office Action, Applicant clearly stated that the SME bar set by the October 2019 Update was low regarding the discovery of a "practical application", which "shows that an additional step utilizing an outcome of previously ineligible combination can integrate the claim as a whole into a practical application", noted under the cited section for the field detailed in III.C. Applicant maintains that the rationale of Section III.C.iii exemplifies how a practical application should be discovered regarding the utilization step of a claim in combination with the alleged ineligible abstract idea, and maintains that the discovery of "meaningful limits to a judicial exception" or "an improvement in the functioning of a computer or an improvement to other technology or technical field" under Sections III.A and III.B are not inconsistent with III.C in search of "meaningful limits" to the alleged judicial exception. Applicant respectfully reiterates that the purpose of the Revised Step 2A Prong Two analysis is to find a "meaningful limits to judicial exceptions", and the utilization step of alleged judicial exception can be meaningful limits in any field of technology including the electronic menu system of the current claim, particularly when the utility of the claimed subject matter brings certain improvements to do things in a conventional way in any technical field (Remarks, pages 44-46).
Examiner respectfully disagrees. Examiner had and has taken into account that this section was cited by Applicant to demonstrate that the SME bar set by the October 2019 Update was low regarding the discovery of a "practical application", which "shows that an additional step utilizing an outcome of previously ineligible combination can integrate the claim as a whole into a practical application," however, the reason this is not applicable to the claims at hand is because the October 2019 Update makes it clear that the statement "Step (c) applies the exception, in that the information from the mental analysis in step (b) is used to alter the order and timing of the vaccinations so that the second group of cats have a lower risk of developing chronic immune-mediated disorders" is particular to integrating a practical application by applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition as is indicated both by the header of the 2019 October Update: Subject Matter Eligibility, III. C section being Applying or Using a Judicial Exception to Effect a Particular Treatment or Prophylaxis for a Disease or Medical Condition as well as section iii beginning with “the treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example….” Applicant cannot analyze this section of the October 2019 Update out of context and apply it the current set of claims that have nothing to do with a particular treatment or prophylaxis for a disease or medical condition. 
Regarding Applicant’s statement that ‘the discovery of "meaningful limits to a judicial exception" or "an improvement in the functioning of a computer or an improvement to other technology or technical field" under Sections III.A and III.B are not inconsistent with III.C in search of "meaningful limits" to the alleged judicial exception,’ Examiner is not arguing the consistency of "meaningful limits" within the October 2019 Update but rather Applicant’s interpretation of the October 2019 Update as Applicant has taken it out of context and applied an analysis and conclusion specific to particular treatment or prophylaxis for a disease or medical condition to an area that has nothing to do with that. Furthermore, Examiner has properly applied Revised Step 2A Prong Two to find “meaningful limits to the judicial exception” as only the claims that recite features that do not represent integration into a practical application are found ineligible and there are a number of claims in this application that have been found eligible as they do recite features that represent an integration into a practical application.
Applicant further argues that The Examiner has not provides reasons or explanations in support of the conclusion that the claims define "Commercial or Legal Interactions". Rather, the Examiner has merely summarily concludes that the claims define a commercial interaction. If the Examiner wishes to maintain the rejection, the Examiner is respectfully requested to identify which precedent regarding "commercial interaction" outlined in the October 2019 IEG, the claims are regarded to be analogous to (Remarks, page 47).
Examiner respectfully disagrees. The October 2019 IEG does not require that Examiner has to identify which precedent regarding "commercial interaction" claims are regarded to be analogous to. The October 2019 IEG states that “To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance” (see A. Revised Step 2A (1) of October 2019 IEG). Examiner has satisfied (a) by stating “Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
-ascertaining a user state of a user based on user state data, wherein the user is being provided with a cognitive menu selection service for an eatery by use of a menu system; 
-determining selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining; 
-obtaining from the menu system, the one or more items from the menus of the eatery, based on sending the request to the menu system, wherein the one or more items correspond to the selection criteria in the request; and 
-presenting the one or more items from the obtaining to the user”
Examiner has satisfied (b) by stating “The above limitations recite the concept of recommending menu items based on the state of a user. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions.” 

Applicant further argues that as the Federal Circuit has specifically warned against performing analyses under 35 USC 101 in reference to overly genericized versions claim elements presented with a "high level of abstraction" and as it is impermissible for an Examiner to parse an additional element from the context of the claim language or otherwise to genericize the additional elements when analyzing an additional element for whether the additional element is significantly more than the abstract idea, Examiner’s statement of rejection regarding the dependent claims is impermissible because Examiner's statement of rejection does not reference specifically recited claim elements, but rather, merely summarily concludes the claims do not amount to significantly more. Accordingly, applicant has insufficient information with which to respond. The summary conclusion of the Examiner that all dependent claims are ineligible also violates the provision to consider each claim on a claim-by-claim basis. Applicant references dependent claim 16 as an Example (Remarks, pages 47-49).
Examiner respectfully disagrees. The rejection of the dependent claims does reference the specifically recited elements, it considers the specific additional elements listed in each independent claim that has additional elements to be considered. The rejection further states “dependent claims 2-7, 9-13 and 22, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.” Additionally, it is evident that Applicant has not thoroughly read Examiner’s rejection as claim 16 was found to be eligible. Only dependent claims 2-7, 9-13 and 22 were found ineligible and that is why they were the only independent claims analyzed. This further indicates that each claim is individually considered (i.e. on a claim-by-claim basis) as not all of the claims are found to be ineligible.

Applicant further argues that it is impermissible for the Examiner to disregard sections of the applicant's disclosure that reference improvements to computer technology or another technical field. Additionally, The Patent Trial and Appeal Board has stricken proforma eligibility rejections that do not substantively consider the recitations of each claim separately. Applicant points to paragraph [0083] of the Applications US Publication as describing the improvements to computer technology or another technical field (Remarks, pages 49-53).
Examiner respectfully disagrees. Initially, Examiner points out that while the claims are viewed in light of the specification it is impermissible to read elements of the specification into the claims See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims must recite the necessary features in order to represent the technological improvements in the specification. The claims that remain ineligible to not recite features that represent improvements to computer technology or another technical field. Additionally, the claims have been analyzed individually and as an ordered combination so they have been considered in the context of claims from which they depend. 
Regarding paragraph [0083] of the Applications US Publication, the improvements listed in this paragraph include improving convenience of the users, recording and sharing user transaction records securely and safely amongst participating entities, assisting the user to make healthy meal choices, and enabling the cognitive menu selection service can be provided for subscribed business entities in the restaurant industry and/or on-line meal order services, as well as individual users from any location in the world. Improving convenience of the users, recording and sharing user transaction records securely and safely amongst participating entities, assisting the user to make healthy meal choices are not improvements in the functioning of a computer or improvements to another technology or technical field, rather, they are business improvements. While enabling the cognitive menu selection service can be provided for subscribed business entities in the restaurant industry and/or on-line meal order services, as well as individual users from any location in the world may include a technological improvement, the features that would provide this improvement are not recited in the claims. Additionally, the claims that have been found eligible, such as independent claims 25 and 32, have been found eligible because they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment not due to a technological improvement described in the specification.

Applicant further argues that the Office has presented an "apply it" analysis as to each claim. The Examiner will respectfully note that an "apply it" analysis is appropriate only for "result-oriented" combinations that "lack details" as to "how" (Remarks, page 53).
Examiner respectfully disagrees. The claims that are ineligible, which includes claims 1-7, 22, and 28-31, are "result-oriented" combinations that "lack details" as to "how." For instance, claim 1 includes language such as “by one or more processors” without details about how the one or processors perform the steps of “ascertaining,” “determining,” “obtaining,” and “presenting.” Thus, an "apply it" analysis is appropriate.

Applicant concludes that If the Examiner wishes to maintain any of the rejections under 35 USC 101, the Examiner is respectfully requested, for each claim, to ( 1) identify the specific claim elements regarded to identify the abstract idea (84 FR 54); for each claim (2) determine whether specifically recited claim elements identified as defining the abstract idea fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 54); for each claim (3) set forth an analysis of whether a judicial exception is integrated into a practical application of that exception (84 FR 53); and (4) for each claim, for any additional element regarded not to add significantly more than the asserted abstract idea, set forth an analysis compliant with the Berkheimer memorandum (84 FR 56) (Remarks, pages 53-54).
Examiner respectfully disagrees. As detailed in response to the arguments above, Examiner has properly followed the guidance in line with the 2019 Revised Patent Subject Matter Eligibility Guidance and thus maintains the rejections under 35 USC 101.

Rejections under 35 U.S.C. §102/103
Applicant states that Examiner is respectfully requested to explain all claim interpretations relied upon for rejection of the claims (Remarks, page 55).
Examiner points out that all of the interpretations are explained in the art rejections above. For clarity Examiner has used [i.e.] to indicate what in the prior art is being used to teach the particular claim language. 

Applicant argues that the Examiner in rejecting the claim did not clearly explain specific elements of Chapela in reference to the claim elements and instead has merely referenced sections of text of Chapela in reference to unspecified claim elements and has left the applicant to speculate as to the meaning of rejection. For example, based on the rejection given, it is not possible for the applicant to discern what specific elements of Chapela are being cited in reference to the limitation recited in claim 1 (Remarks, page 58).
Examiner respectfully disagrees. Examiner points out that all of the interpretations are explained in the art rejections above. For clarity Examiner has used [i.e.] to indicate what in the prior art is being used to teach the particular claim language. Additionally, for particular limitations, Examiner even includes notes further clarifying the interpretation. An example being “Examiner notes that the contextual data that is received in the request includes the sensor data” regarding the “obtaining limitation.” Furthermore, Applicant must point out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them

Applicant further argues that in one aspect the Examiner has failed to clearly identify any particular teaching element of Chapela regarded to satisfy the claim recitation of "electronic menu system". If the Examiner wishes to maintain the rejection the Examiner is requested to explain what elements of Chapela the Examiner has identified as being in satisfaction of "electronic menu system" (Remarks, page 59).
Examiner respectfully disagrees. Examiner clearly indicates that the that the contextual filtering and adherence scoring system 106 is the electronic menu system as the citation for this element states ‘“the contextual filtering and adherence scoring system 106 [i.e. by use of an electronic menu system] can use specific techniques to examine menus….”’ Thus, Examiner has clearly identified a particular teaching element of Chapela regarded to satisfy the claim recitation of "electronic menu system."

Applicant further argues that the Examiner has at least failed to address the elements of "based on sending the request to the electronic menu system, wherein the one or more items correspond to the selection criteria in the request" as the Examiner's position, in support of the rejection, that a "request" defined by step 209 incudes "contextual information such as ... current mood and stress level" of the "personalized program generation system 104" is without a rational underpinning. The Examiner will note that in the relied on flow chart of Fig. 7, operation by "personalized program generation system 104" (which encompasses "contextual information such as ... current mood and stress level") is not invoked until step 708 which occurs subsequent (Remarks, page 59).
Examiner respectfully disagrees. Step 702 of Fig. 7 is “receiving an image, video stream or contextual data of a target food or beverage content from a mobile device camera” and as Applicant acknowledged paragraph [0113] of Chapela discloses that the contextual information includes input such as current mood and stress level, sensor data meaning that the selection criteria is included in the request. Step 708 of Fig. 7 refers to the utilization of the selection criteria as it is “comparing the attributes of the items to a personalized plan established for a user.” In order for the selection criteria to be utilized in this step, it must have been previously received (which is was as it was receiving in the request). Thus, this element was properly addressed.

Applicant further argues that the remaining description of Fig. 7, confirms that "contextual data" of the relied on step 702 is limited to data regarding "food or beverage" and that there is no description that the asserted "request" (step 702) includes "contextual information such as ... current mood and stress level" and thus no rational support for the Examiner's assertion that "contextual information such as ... current mood and stress level" referred to in [0113] in relation to "personalized program generation system 104" is "the selection criteria in the request". The Examiner will note that step 702 refers to "contextual data of a target food or beverage content from a mobile device camera". See [0146] and Fig. 7. Applicant further refers to paragraph [0148] of Chapela. The Examiner will note that the description of what "contextual data for food or beverage content'' can encompass is entirely food or beverage related and completely absent of content required fix the Examiner’s position to have a rational underpinning. The Examiner will not be able to establish that step 702 (asserted request) includes "contextual information such as ... current mood and stress level" (asserted in satisfaction of "the selection criteria in the request"). Thus, at least for that reason the Examiner must withdraw the rejection of claim 1 under 35 USC 102 over Chapela (Remarks, pages 59-60).
Examiner respectfully disagrees. Paragraph [0147] discloses that “The contextual data used herein can include any of contextual filtering methods disclosed herein, and can include any context data obtained from a user or their device.” The contextual data is not limited in the disclosure of Chapela to data regarding "food or beverage." Chapela disclosing that the contextual information includes current mood and stress level in paragraph [0113] indicates other examples of what the context data includes. Thus, there is rational support for Examiner’s assertion and accordingly, Chapela discloses this feature.

Applicant further argues that by not clearly explaining particular elements of Chapela relied on as to specifically recited claim elements, the Office has established a "flexible" rejection. If the applicant speculates in a traversal of a rejection that a first element of Chapela has been cited in reference to a first element of the claim the Office may maintain in a reply that a second element of Chapela, not the first element of Chapela has been cited in reference to the first claim element. The applicant is provided with no guidance as to what should be responded to in traversing the rejection and/or the best approaches for advancing prosecution. For a prima facie case of anticipation a single reference "must not only disclose all elements of the claim within the four comers of the document, but must also disclose those elements 'arranged as in the claim.'" Failure to specifically identify which features of Chapela are believed to disclose each element of the claims likely renders the Office Action "arbitrary and capricious", and therefore invalid. Because reasons for the rejection were not presented in the Office Action and applicant cannot reasonably determine which feature of Chapela is believed to correspond with which feature recited in the claims, it is respectfully submitted that the rejection is improper and must be withdrawn. Further, as the current rejection was not made complete as to all matters, any second action in the current application would be required to be Non-final. 37 CFR 1.104 (Remarks, pages 60-61). 
Examiner respectfully disagrees. As detailed above, Examiner has clearly explained all of the particular elements of Chapela relied on as to specifically recited claim elements and the as such the Office Action is not "arbitrary and capricious." As detailed in the rejection as well as in the response to the arguments above, the rejection is proper.

Applicant further argues that Applicant is unable to find either in the statement of rejection or in the cited prior art based on a current review thereof the elements of the newly amended claim 25 and if the Examiner wishes to maintain the rejection of claim 25, the Examiner is respectfully requested to identify where in the cited prior art there is a disclosure of newly amended claim 25. The Applicant further states that Examiner stated that claim 25 is close to allowance but that claim 25 should be amended so that "multi-dimensional augmented reality (AR) presentation" elements are more clearly referenced as be menu related elements. See Interview Summary herein. Based on the "multi-dimensional augmented reality (AR) presentation" elements being more clearly referenced as being menu related elements, claim 25 is respectfully asserted to be allowable. See Interview Summary herein (Remarks, pages 61-62).
	Examiner respectfully disagrees. The cited prior art teaches amended claim 25 as detailed above on pages 54-58 of this Office Action. Additionally, during the interview Examiner explained that in order to move the claim into allowance the claim should be amended to clearly recite that the presentation is displayed while the customer is viewing the menu to decide what to order as the reference currently cited for this feature displays the presentation while the customer is waiting for their food. This feature has not been clarified in the claim so the claim remains rejected. Applicant is encouraged to set up an interview or AFCP 2.0 in order to discuss amendments to allow this claim. Examiner attempted to contact Applicant on via phone as well as via email to discuss an Examiner’s Amendment but no reply was received.

Applicant further argues that Applicant is unable to find either in the statement of rejection or in the cited prior art based on a current review thereof the elements of claim 32 and if the Examiner wishes to maintain the rejection of claim 32, the Examiner is respectfully requested to identify where in the cited prior art there is a disclosure of the elements of claim 32 (Remarks, pages 62-63).
Examiner respectfully disagrees. The cited prior art teaches amended claim 32 as detailed above on pages 69-73 of this Office Action.

Applicant further argues that The Examiner stated that prior claim 25 is close to allowance but that claim 25 should be amended so that "multi-dimensional augmented reality (AR) presentation" elements are more clearly referenced as be menu related elements. See Interview Summary herein. Claim 32 expresses prior claim 25. The Examiner will note that in claim 32 "multi-dimensional augmented reality (AR) presentation" elements are already referenced as being menu related elements without amendment. The Examiner will note for example the recitations of "the one or more item" in claim 32 (prior claim 25): "presenting…includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings, and an aroma of the dish with audio for any personal devices that supports multi-dimensional augmented reality (AR) presentation". The Examiner will note that in each of the instances in which "one or more item" is recited, the "one or more item" is defined in the context of menu related elements. The Examiner will note that in claim 32 (prior claim 25), "one or more item" is defined in the further context of obtaining from the electronic menu system, the one or more items from the menus of the eatery, based on sending the request to the electronic menu system, wherein the one or more items correspond to the selection criteria in the request." Accordingly, the recitation of "multi-dimensional augmented reality (AR)" is sufficiently referenced to menu related elements in claim 32 (prior claim 25), and accordingly should be allowed based on the Examiner's statements at the interview. See Interview Summary herein (Remarks, pages 63-64).
Examiner respectfully disagrees. As explained with regards to claim 25, during the interview Examiner explained that in order to move the claim into allowance the claim should be amended to clearly recite that the presentation is displayed while the customer is viewing the menu to decide what to order as the reference currently cited for this feature displays the presentation while the customer is waiting for their food. This feature has not been clarified in the claims.

Applicant further argues that new claims 28-34 are respectfully asserted to be allowable for their recitation of elements for which a position in support of unpatentability would be without a rational underpinning (Remarks, page 65).
Examiner respectfully disagrees. The newly added claims are not allowable for the reasons detailed in the rejection above.

Applicant further argues that the dependent claims are respectfully asserted to be allowable for their dependence on an allowable base claim and for the additional elements recited therein (Remarks, page 66).
Examiner respectfully disagrees. The independent claims are not allowable for the reasons detailed in the rejection as well as the response to arguments above and, accordingly, the dependent claims are not allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Hadad et al. (US 2019/0295440 A1) teaches providing personalized food and health management recommendations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                            
/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625